644 S.E.2d 230 (2007)
Robert SARTORI
v.
NORTH CAROLINA DEPARTMENT OF CORRECTIONS North Carolina Industrial Commission.
No. 579P06.
Supreme Court of North Carolina.
March 8, 2007.
Robert Allen Sartori, Pro Se.
Melody R. Hairston, Associate Attorney General, for NC Dept. of Corrections.

ORDER
Upon consideration of the petition filed by Plaintiff on the 8th day of November 2006 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, NC Industrial Commission County:
"Dismissed as moot by order of the Court in Conference this the 8th day of March 2007."
Justice HUDSON recused.